Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, October 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



Dear Neice
Oct. 1811

I heard last Evening of the melancholy event, and sincerely sympathize with the afflicted family I send you some peices of crape  they are rusty, but the best we have. if you attend the funeral, and want a Bonnet, if mine will answer and my crape cloak they are at your service—I intended to have asked You here to day to have past it, with mrs Cushing and Caroline, but a melancholy duty calls you else where
Yours affec’ly
A A—